DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note all references are previously disclosed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Reynolds.
Claims 7, 13-14, 17, 19 and 22 (Cancelled)
Claims 1, 18 and 20, Reynolds teaches a communication processing apparatus, a non-transitory computer-readable medium and a network setting method comprising:
acquiring setting information (call path, user call profile, rule of user call profile to be satisfied, [0005]) to be set, by a network controller, into software switch devices (Fig. 1, Network 100 comprising Calling Profile database 102, Routing Controller 104 and Web-sever 106, [0021]) that configure a communication network connecting between at least two communication terminals corresponding to a virtual call destination number assigned to a virtual call destination telephone in a telephone system, (There are four different call set-up scenarios: 1) call setup from a POTS (standard) phone 110' to a POTS (standard) phone 110'' through the PSTN 120, (see Pars. [0024-0028]);       2) call setup from a POTS (standard) phone 110' through the PSTN 120 and the packet switched network 122 to an application on a user network device 112',  (see Pars. [0029-0033]);      3) call setup from an application on a user network device 112' through the packet switched network 122 and the PSTN 120 to a POTS (standard) phone 110,  (see Pars. [0024-0040])  and       4) call setup from an application on a user network device 112' through a packet switched network 122 to an application on another user network device 112''. (see Pars. [0041-0045]) with reference to a first storage unit that stores, in association with each other, (The user call profile repository 102 receives and uses the virtual telephone number and the call handling rules to generate a user call profile that is stored (step 202 of FIG. 2) in the repository 102, [0025 and Figs. 1, 2 and 14), the virtual call destination number and the setting information, (the system masks from other persons how the virtual identifier is mapped to the network address of the destination device for communication through a public switched telephone network or packet switched network, [0006, 0019]);  when a call has been made from a call source device to the virtual call destination number and the virtual call destination number has been acquired from the telephone system (Please see Fig. 1, Network 100 comprising Calling Profile database 102, Routing Controller 104 and Web-sever 106, [0021].  Fig. 14 describes “The routing controller 104 receives (step 1400 of FIG. 14) the call request, which contains the virtual telephone number associated with the destination device 110'' and a telephone number of the origination device 110'. The routing controller 104 responds to the call request by retrieving (step 206 of FIG. 2) the user call profile from the user call profile repository 102, such as via a query-response (step 208 of FIG. 2) database lookup operation using the virtual telephone number to identify the user call profile. The routing controller 104 determines (step 210 of FIG. 2) whether the rules that are defined by the user call profile are satisfied, [0027-0028]”;  and 
“instructing the controller to set the acquired setting information to establish communication between the at least two communication terminals via the communication network = X1” OR 
“change communication between the at least two communication terminals via the communication network by changing previous setting information set in the software switch devices to the acquired setting information = X2”.
X1: Reynolds teaches (The routing controller 104 receives (step 600) information for the call request that includes a network address of the origination device of the call request and a virtual identifier associated with the destination device to which the incoming call is directed, [0022] Precisely this can be mapped to the first of the four call setup indicated in [0023] ; Or
X2: Reynolds teaches “Fig. 7, A determination is performed (step 700) whether the plurality of rules of the user call profile are satisfied and, when satisfied, the virtual identifier is translated (step 702) to a network address of the destination device and the call path is setup between the origination device and the destination device using the 
Here clearly the network enables a user to define rule, [0020].  The user utilizes the network setup information and defines the rule of the reception of the call.  Per rule,  the user can “manage the virtual identifiers (which may be traditional POTS telephone numbers, user names, etc) by, for example, enabling or disabling entire identities, and/or defining black lists (i.e., list of telephone number of calling devices that are prohibited from calling the subscriber's device) and/or defining white lists (i.e., list of telephone number of calling devices that are permitted to call the subscriber's device). The call profiles can define rules for blocking calls from individual blacklisted telephone numbers (e.g., to stop a harassing call originating from an identified telephone number) and/or rules for selectively blocking any incoming call according to defined conditions (e.g., not allowing calls during a defined timeframe), [0020]”.    Please see the examiner’s Response to the Argument for more detail.
 
Claim  2, The communication processing apparatus according to claim 1, wherein the setting of information includes a communication capability to connect the at least two communication terminals.  (see claim 1).
laim 1, further comprising: a second storage unit that stores, in association with each other, a call source number of the call source device in the telephone system and at least two communication terminals to be connected via the switch device; and a first designator that designates, for the switch device, the at least two communication terminals corresponding to the call source number acquired from the telephone system, when the call has been made from the call source device to the virtual call destination number in the telephone system and the call source number has been acquired from the telephone system.  (See claim 1)

Claim 10, The communication processing apparatus according to claim 8, wherein the call source device having the call source number includes at least one of a telephone and a device having a function of determining a condition for making a call to the call destination number.  (See claim 1).

Claim 21: The communication processing apparatus according to claim 2, wherein the communication capability includes a confidentiality of communication between the at least two communication terminals. (By masking the mapping from publicly disclosed virtual identifiers to the subscriber's device, the subscriber can maintain a high level of anonymity and, furthermore, can more easily control or terminate the ability of one person to call without affecting the ability of other persons to call, [0019].  Here examiner maps the high level of anonymity to the confidentiality).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 15-16 are  rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Tashiro.
Claims 3-4, wherein the communication capability includes a priority and a confidentiality of communication between the at least two communication terminals;  wherein the priority includes at least one of a communication capacity, a communication speed and a communication quality.  (Reynold teaches all but priority and communication quality, Tashiro teaches the priority and quality in [0025, 0027-0028]).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Tashiro into the teaching of Reynolds for the purpose of setting priority for enhancing service quality for each communication terminal. 
via the communication network;  (Reynolds presents devices can be fixed/mobile/transportable terminals (e.g., smart phones, tablet computers, etc.), televisions, gaming consoles, and desktop computers, [0058] for communication session;  wherein said instructor instructs the network controller to set, into the software switch devices, the setting information with reference to connection information from a control unit that controls a television conference in which at least three communication terminals participate at different locations.  (Tashiro: Fig. 1, multiples TE1, TE2…. Ten, [0024]).

Claims 5-6, 9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of in view of Masurekar .
Claims 5-6, The communication processing apparatus according to claim 1, wherein the setting information includes switching information of logical networks that connect the at least two communication terminals; wherein the switching information of the logical networks is switching information for assigning one of the logical networks to information outlets connected to the at least two communication terminals.
	Reynolds teach setting of communication with network that connect at least two terminals, but Reynolds does not teach the logical network.
	Masurekar teaches the dynamic host configuration protocol (DHCP) providing services to different nodes that belong to different logical networks, i.e., assigning IP 
Claims 9, 23 and 24, further comprising: The communication processing apparatus according to claim 1, further comprising: a third storage unit that stores, in association with each other, the virtual call destination telephone that terminates a call from the call source device to the virtual call destination number in the telephone system and at least two communication terminals to be connected via the software switch devices; and a second designator that designates, for the software switch devices, the at least two communication terminals corresponding to the virtual call destination telephone that terminates the call from the call source device in the telephone system, when the call has been made from the call source device to the virtual call destination number in the telephone system and the virtual call destination telephone has been informed from the telephone system. (Reynolds utilizes the resident software, [0067] for executing the method.  This implies that each of the node in the network, i.e., user network device, user phone device, routing controller, user profile repository, web server can have its own storage to house the resident software at least by obviousness…. To support this obviousness, Masurekar teaches each of the DHCP server can have three different storages 150, 160 and 170).
.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of in view of Son.
Claim 11. The communication processing apparatus according to claim 10, further comprising a notifier that notifies the call source device having the call source number of whether or not a setting of the new setting information into the software switch device  instructed by said instructor has succeeded.  (Son: notifying to said first telephone terminal system whether said packet network alone or both said packet network and said circuit switching network is used as a route through which said communication path is set, [0016, 0022, 0052] by route notification 67).
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Son into the teaching of Reynolds for the purpose of providing a notification to all parties’ device the success or failure of setting of communication so that each can take appropriate action.

 the communication network.  (Son: a first determination unit that determines whether or not said first port is operating in response to said connection request; and a first setting unit that sets said communication path through said packet network, said circuit switching network and said second port by the use of said gateway device when said first determination unit determines that said first port is not operating, [0018]).

Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. 
Applicant argues that Claim 1 (subsequently claims 18 and 20) has been amended so that an instructor instructs, when a call has been made from a call source device to the virtual call destination number in the telephone system and the virtual call destination number has been acquired from the telephone system, the network controller to set new setting information corresponding to the acquired virtual call destination number into the software switch devices, to establish communication between the at least two communication terminals via the communication network or change communication between the at least two communication terminals via the communication network by changing previous setting information set in the software switch devices to the new setting information. 

However, Reynolds only discloses, as shown in Fig. 2, a call from a user phone device 110' is connected to a user phone device 110" by the communication control network node(s) 100, or as shown in Fig. 3, a call from the user phone device 110' or 110" is connected to a user network device 112' or 112" by the communication control network node(s) 100, or as shown in Fig. 4, a call from the user network device 112' or 112" is connected to the user phone device 110' or 110" by the communication control network node(s) 100, or as shown Fig. 5, a call from the user network device 112' is connected to the user network device 112" by the communication control network node(s) 100. 
Reynolds does not disclose or suggest that a call from the user phone device 110' or 110" to a virtual telephone number establishes or changes a connection route between the user phone devices 110' and 110" via the packet switched network 122. The other cited references also fail to disclose or suggest these features. 
Therefore, Applicant requests that the rejections of claim 1, and the claims that depend from claim 1, be withdrawn. 

Examiner respectfully disagrees. Reynolds, via fig. 13, methodically describes:

Step 1302, translates translate the virtual telephone number to a network address of the destination device 112' and setting-up the call path between the origination device 110' and an application executed by the destination device 112' using the network address of the destination device 112'. The user of the destination network device 112' can thereby receive and setup (step 314 of FIG. 3) the call using the application, [0033].
Step 1304, while the call is ongoing, the routing controller 104 can receive and convert audio from the origination POTS device 110' to a packet protocol compatible with the destination network device 112', [0033], 
Finally step 1306, send the converted audio to the destination network device 112', [0033].
Examiner was lucky enough to have worked with Lucent Technology – Bell Lab, later became Alcatel-Lucent Technology, for more than 11 years as a Senior Member of Technical Staff and had a bit of understanding of how this works.  By looking at Reynolds’s fig. 1, there are two telephone network platforms 120 and 122.  Network platform 120 is a commonly known as PSTN.  It is technically and precisely known as “circuit switching network” while the second platform is Packet Switched Network, precisely packet or packetizing switching network. Each is different from one another and they cannot communicate to one another without a gateway or a translator for 
This is as exactly the second scenarios of the four different scenarios presented above detailing how Reynolds’ teaching addresses the claimed invention and certainly contrary to the applicant’s points of contention where applicant position that “Reynolds only discloses, as shown in Fig. 2, a call from a user phone device 110' is connected to a user phone device 110" by the communication control network node(s) 100, or as shown in Fig. 3, a call from the user phone device 110' or 110" is connected to a user network device 112' or 112" by the communication control network node(s) 100, or as shown in Fig. 4, a call from the user network device 112' or 112" is connected to the user phone device 110' or 110" by the communication control network node(s) 100, or as shown Fig. 5, a call from the user network device 112' is connected to the user network device 112" by the communication control network node(s) 100…. Reynolds does not disclose or suggest that a call from the user phone device 110' or 110" to a virtual telephone number establishes or changes a connection route between the user phone devices 110' and 110" via the packet switched network 122”.
As demonstrated above, examiner respectfully sustains the rejection.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651